Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 6, recite the limitation “a HBM”, it should be “an HBM” and line 6 recite the limitation “a HBM”, it should be “the HBM”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,866,900. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in table below claims of current application are anticipated by claims of the patent ‘900.

App. No. 17/121,488
U.S. Patent No. 10,866,900
1. A method of processing in-memory commands in a high-bandwidth memory (HBM) system, the method comprising: sending, by an HBM memory controller of a processor, a function-in-HBM (FIM) instruction to an HBM, wherein the FIM instruction comprises an operation and a designation that the FIM instruction is a scratchpad operation; 


receiving the FIM instruction at a logic component of the HBM, wherein the logic component comprises: a controller, an Arithmetic Logic Unit (ALU), and a SRAM configured as a scratchpad; and coordinating execution of the FIM instruction, by the logic component using the controller and at least one of a DRAM, the ALU, or the SRAM.









2. The method of claim 1, wherein coordinating the execution of the FIM instruction comprises: identifying the FIM instruction as a computational FIM instruction by the controller, wherein the computation FIM instruction comprises at least one data location; retrieving, by the controller, at least one data according to the at least one data location; providing, by the controller, the at least one data and the operation to the ALU; executing, by the ALU, the operation on the at least one data; and storing the result of the execution in the HBM.


3. The method of claim 2, wherein the operation comprises an atomic operation and a data type and wherein the at least one data location comprises at least one of a destination register, a memory address, a source register, a constant, or a reference register.

4. The method of claim 3, wherein the atomic operation comprises at least one of an ADD, SUBTRACT, EXCHANGE, MAX, MIN, INCREMENT, DECREMENT, COMPARE-AND-SWAP, AND, OR, XOR, or NOT function.

5. The method of claim 2, wherein the operation comprises an ALU operation and a SRAM access operation and wherein the at least one data location comprises a destination register and at least one source register.

6. The method of claim 5, wherein the SRAM access operation comprises a paired load instruction or a paired store instruction.

7. The method of claim 1, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM move instruction by the controller using the operation, wherein the FIM move instruction comprises a source register and a destination register; retrieving, by the controller, at least one data from the SRAM according to the source register; and storing the at least one data, by the controller, in the SRAM according to the destination register.

8. The method of claim 1, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM scratchpad instruction by the controller using the operation, wherein the FIM scratchpad instruction comprises at least one of a source register and a destination register; adjusting a timing parameter of the controller from a DRAM timing parameter to a SRAM timing parameter; and executing the FIM scratchpad instruction, by the controller, on the SRAM, according to the SRAM timing parameter.


9. The method of claim 1, wherein the FIM instruction comprises at least one data location and the method further comprises coordinating the execution of the FIM instruction on the processor, by the HBM controller, in response to the at least one data location comprising a processor cache.

10. A high-bandwidth memory (HBM), the HBM comprising: a DRAM; and a logic component, comprising: a controller, an Arithmetic Logic Unit (ALU), and a SRAM configured as a scratchpad, wherein the logic component is configured to execute instructions that cause the logic component to: coordinate the execution of a FIM instruction, by the logic component using at least one of the DRAM, the controller, the ALU, or the SRAM, based on the FIM instruction, wherein the FIM instruction comprises an operation, a FIM designator that identifies the FIM instruction as FIM, and a designation that the FIM instruction is a scratchpad operation.









11. The HBM of claim 10, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a computational FIM instruction by the controller, wherein the computation FIM instruction comprises at least one data location; retrieving, by the controller, at least one data according to the at least one data location; providing, by the controller, the at least one data and the operation to the ALU; executing, by the ALU, the operation on the at least one data; and storing the result of the execution in the HBM.

12. The HBM of claim 11, wherein the operation comprises an atomic operation and a data type and wherein the at least one data location comprises at least one of a destination register, a memory address, a source register, a constant, or a reference register.

13. The HBM of claim 12, wherein the atomic operation comprises at least one of an ADD, SUBTRACT, EXCHANGE, MAX, MIN, INCREMENT, DECREMENT, COMPARE-AND-SWAP, AND, OR, XOR, or NOT function.

14. The HBM of claim 11, wherein the operation comprises an ALU operation and a SRAM access operation and wherein the at least one data location comprises a destination register and at least one source register.

15. The HBM of claim 14, wherein the SRAM access operation comprises a paired load instruction or a paired store instruction.

16. The HBM of claim 10, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM move instruction by the controller using the operation, wherein the FIM move instruction comprises a source register and a destination register; retrieving, by the controller, at least one data from the SRAM according to the source register; and storing the at least one data, by the controller, in the SRAM according to the destination register.

17. The HBM of claim 10, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM scratchpad instruction by the controller using the operation, wherein the FIM scratchpad instruction comprises at least one of a source register and a destination register; adjusting a timing parameter of the controller from a DRAM timing parameter to a SRAM timing parameter; and executing the FIM scratchpad instruction, by the controller, on the SRAM, according to the SRAM timing parameter.


18. An HBM system comprising: an HBM comprising: a DRAM die comprising a DRAM; and a logic die comprising a controller, an Arithmetic Logic Unit (ALU), and a SRAM, wherein the SRAM is configured as a scratchpad; a memory controller separate from the HBM, and configured to send an instruction to the controller; wherein the controller is configured to receive the instruction, and to forward the instruction to the DRAM on the DRAM die in response to the instruction being a regular instruction and to coordinate execution of the instruction in response to the instruction being a Function-in-HBM (FIM) instruction, wherein the FIM instruction comprises an operation, a FIM designator that identifies the FIM instruction as FIM, and a designation that the FIM instruction is a scratchpad operation; and wherein the execution of the instruction is performed using the controller and at least one of the DRAM, the ALU or the SRAM.










19. The HBM of claim 18, wherein coordinating the execution of the FIM instruction comprises: identifying the FIM instruction as a computational FIM instruction by the controller, wherein the computation FIM instruction comprises at least one data location; retrieving, by the controller, at least one data according to the at least one data location; providing, by the controller, the at least one data and the operation to the ALU; executing, by the ALU, the operation on the at least one data; and storing the result of the execution in the HBM.


20. The HBM of claim 19, wherein the operation comprises an atomic operation and a data type and wherein the at least one data location comprises at least one of a destination register, a memory address, a source register, a constant, or a reference register.

21. The HBM of claim 20, wherein the atomic operation comprises at least one of an ADD, SUBTRACT, EXCHANGE, MAX, MIN, INCREMENT, DECREMENT, COMPARE-AND-SWAP, AND, OR, XOR, or NOT function.

22. The HBM of claim 19, wherein the operation comprises an ALU operation and a SRAM access operation and wherein the at least one data location comprises a destination register and at least one source register.

23. The HBM of claim 22, wherein the SRAM access operation comprises a paired load instruction or a paired store instruction.

24. The HBM of claim 18, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM move instruction by the controller using the operation, wherein the FIM move instruction comprises a source register and a destination register; retrieving, by the controller, at least one data from the SRAM according to the source register; and storing the at least one data, by the controller, in the SRAM according to the destination register.

25. The HBM of claim 18, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM scratchpad instruction by the controller using the operation, wherein the FIM scratchpad instruction comprises at least one of a source register and a destination register; adjusting a timing parameter of the controller from a DRAM timing parameter to a SRAM timing parameter; and executing the FIM scratchpad instruction, by the controller, on the SRAM, according to the SRAM timing parameter.
1. A method of processing in-memory commands in a high-bandwidth memory (HBM) system, the method comprising: sending, by an HBM memory controller of a GPU, a function-in-HBM (FIM) instruction to an HBM, wherein the FIM instruction comprises an operation, a FIM designator that identifies the FIM instruction as FIM, and a designation that the FIM instruction is a scratchpad operation; 
receiving, at a logic component of the HBM, the FIM instruction, wherein the logic component comprises: a controller, an Arithmetic Logic Unit (ALU), and a SRAM configured as a scratchpad; coordinating execution of the FIM instruction, by the logic component using the controller and at least one of a DRAM, the ALU, or the SRAM, based on the FIM instruction, wherein the controller in the logic component is configured to operate in accordance with a DRAM timing parameter in response to the FIM instruction using the DRAM and to operate in accordance with a SRAM timing parameter in response to the FIM instruction being a scratchpad operation that uses the scratchpad.
2. The method of claim 1, wherein coordinating the execution of the FIM instruction comprises: identifying the FIM instruction as a computational FIM instruction by the controller, wherein the computation FIM instruction comprises at least one data location; retrieving, by the controller, at least one data from the DRAM of the HBM according to the at least one data location; providing, by the controller, the at least one data and the operation to the ALU; executing, by the ALU, the operation on the at least one data; and storing the result of the execution in the DRAM.

3. The method of claim 2, wherein the operation comprises an atomic operation and a data type and wherein the at least one data location comprises at least one of a destination register, a memory address, a source register, a constant, or a reference register.

4. The method of claim 3, wherein the atomic operation comprises at least one of an ADD, SUBTRACT, EXCHANGE, MAX, MIN, INCREMENT, DECREMENT, COMPARE-AND-SWAP, AND, OR, XOR, or NOT function.

5. The method of claim 2, wherein the operation comprises an ALU operation and a DRAM access operation and wherein the at least one data location comprises a destination register and at least one source register.

6. The method of claim 5, wherein the DRAM access operation comprises a paired load instruction or a paired store instruction.

7. The method of claim 1, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM move instruction by the controller using the operation, wherein the FIM move instruction comprises a source register and a destination register; retrieving, by the controller, at least one data from a DRAM of the HBM according to the source register; storing the at least one data, by the controller, in the DRAM at the destination register.

8. The method of claim 1, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM scratchpad instruction by the controller using the operation, wherein the FIM scratchpad instruction comprises at least one of a source register and a destination register; adjusting the timing parameter, of the controller, from the DRAM timing parameter to the SRAM timing parameter; and executing the FIM scratchpad instruction, by the controller, on the SRAM, according to the SRAM timing parameter.

9. The method of claim 1, wherein the FIM instruction comprises at least one data location and the method further comprises coordinating the execution of the FIM instruction on the GPU, by the HBM controller, in response to the at least one data location comprising a GPU cache.

10. A high-bandwidth memory (HBM), the HBM comprising: a DRAM; and a logic component, comprising: a controller, an Arithmetic Logic Unit (ALU), and a SRAM configured as a scratchpad, wherein the logic component is configured to execute instructions that cause the logic component to: coordinate the execution of a FIM instruction, by the logic component using at least one of the DRAM, the controller, the ALU, or the SRAM, based on the FIM instruction, wherein the FIM instruction comprises an operation, a FIM designator that identifies the FIM instruction as FIM, and a designation that the FIM instruction is a scratchpad operation, wherein the controller in the logic component is configured to operate in accordance with a DRAM timing parameter in response to the FIM instruction using the DRAM and to operate in accordance with a SRAM timing parameter in response to the FIM instruction being a scratchpad operation that uses the scratchpad.

11. The HBM of claim 10, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a computational FIM instruction by the controller, wherein the computation FIM instruction comprises at least one data location; retrieving, by the controller, at least one data from the DRAM according to the at least one data location; providing, by the controller, the at least one data and the operation to the ALU; executing, by the ALU, the operation on the at least one data; and storing the result of the execution in the DRAM.

12. The HBM of claim 11, wherein the operation comprises an atomic operation and a data type and wherein the at least one data location comprises at least one of a destination register, a memory address, a source register, a constant, or a reference register.

13. The HBM of claim 12, wherein the atomic operation comprises at least one of an ADD, SUBTRACT, EXCHANGE, MAX, MIN, INCREMENT, DECREMENT, COMPARE-AND-SWAP, AND, OR, XOR, or NOT function.

14. The HBM of claim 11, wherein the operation comprises an ALU operation and a DRAM access operation and wherein the at least one data location comprises a destination register and at least one source register.

15. The HBM of claim 14, wherein the DRAM access operation comprises a paired load instruction or a paired store instruction.

16. The HBM of claim 10, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM move instruction by the controller using the operation, wherein the FIM move instruction comprises a source register and a destination register; retrieving, by the controller, at least one data from a DRAM of the HBM according to the source register; storing the at least one data, by the controller, in the DRAM at the destination register.

17. The HBM of claim 10, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM scratchpad instruction by the controller using the operation, wherein the FIM scratchpad instruction comprises at least one of a source register and a destination register; adjusting the timing parameter, of the controller, from the DRAM timing parameter to the SRAM timing parameter; and executing the FIM scratchpad instruction, by the controller, on the SRAM, according to the SRAM timing parameter.

18. An HBM system comprising: an HBM comprising: a DRAM die comprising a DRAM; and a logic die comprising a controller, an Arithmetic Logic Unit (ALU), and a SRAM, wherein the SRAM is configured as a scratchpad; a GPU memory controller separate from the HBM, and configured to send an instruction to the controller; wherein the controller is configured to receive the instruction, and to forward the instruction to the DRAM on the DRAM die in response to the instruction being a regular instruction and to coordinate execution of the instruction in response to the instruction being a Function-in-HBM (FIM) instruction, wherein the FIM instruction comprises an operation, a FIM designator that identifies the FIM instruction as FIM, and a designation that the FIM instruction is a scratchpad operation; and wherein the execution of the instruction is performed using the controller and at least one of the DRAM, the ALU or the SRAM, and wherein the controller in the logic die is configured to operate in accordance with a DRAM timing parameter in response to the FIM instruction using the DRAM and to operate in accordance with a SRAM timing parameter in response to the FIM instruction being a scratchpad operation that uses the scratchpad.

19. The HBM of claim 18, wherein coordinating the execution of the FIM instruction comprises: identifying the FIM instruction as a computational FIM instruction by the controller, wherein the computation FIM instruction comprises at least one data location; retrieving, by the controller, at least one data from the DRAM according to the at least one data location; providing, by the controller, the at least one data and the operation to the ALU; executing, by the ALU, the operation on the at least one data; and storing the result of the execution in the DRAM.

20. The HBM of claim 19, wherein the operation comprises an atomic operation and a data type and wherein the at least one data location comprises at least one of a destination register, a memory address, a source register, a constant, or a reference register.

21. The HBM of claim 20, wherein the atomic operation comprises at least one of an ADD, SUBTRACT, EXCHANGE, MAX, MIN, INCREMENT, DECREMENT, COMPARE-AND-SWAP, AND, OR, XOR, or NOT function.

22. The HBM of claim 19, wherein the operation comprises an ALU operation and a DRAM access operation and wherein the at least one data location comprises a destination register and at least one source register.

23. The HBM of claim 22, wherein the DRAM access operation comprises a paired load instruction or a paired store instruction.

24. The HBM of claim 18, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM move instruction by the controller using the operation, wherein the FIM move instruction comprises a source register and a destination register; retrieving, by the controller, at least one data from a DRAM of the HBM according to the source register; storing the at least one data, by the controller, in the DRAM at the destination register.

25. The HBM of claim 18, wherein coordinating the execution of the FIM instruction further comprises: identifying the FIM instruction as a FIM scratchpad instruction by the controller using the operation, wherein the FIM scratchpad instruction comprises at least one of a source register and a destination register; adjusting the timing parameter, of the controller, from the DRAM timing parameter to the SRAM timing parameter; and executing the FIM scratchpad instruction, by the controller, on the SRAM, according to the SRAM timing parameter.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior arts of record not relied upon teach a system with scratchpad memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138